DETAILED ACTION
Non Final
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/12/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 13 and 14 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Vopel (US 10655747); 
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vopel as applied to claim 1 above, and further in view of Grant (US 5188017); 

Vopel discloses in claim 1:  A solenoid valve (1 figure 1) comprising: a valve housing (the casing surrounding the solenoid figure 1) having, at one end thereof, an inlet port (at 8) through which a fluid is introduced and having, at the other end thereof, an outlet port (at 9) through which the fluid is discharged; a solenoid (4) provided in the valve housing and disposed between the inlet port and the outlet port; a first plunger (at 2) provided at one end of the solenoid adjacent to the inlet port and configured to selectively open or close the inlet port by being rectilinearly moved by the solenoid (Col 8 ln 57-68); a first spring member (10) configured to provide elastic force to allow the first plunger to move in a direction in which the first plunger closes the inlet port; a second plunger (3) provided at the other end of the solenoid adjacent to the outlet port and configured to selectively open or close the outlet port by being rectilinearly moved by the solenoid in a direction opposite to the movement direction of the first plunger (id); and a second spring member (11) configured to provide elastic force to allow the second plunger to move in a direction in which the second plunger closes the outlet port. 

Vopel discloses in claim 13:  The solenoid valve of claim 1, comprising: a first sealing member (at 13) provided on the first plunger and configured to come into close contact with the inlet port.

Vopel discloses in claim 14:  The solenoid valve of claim 1, comprising: a second sealing member (at 14) provided on the second plunger and configured to come into close contact with the outlet port.

Vopel discloses in claim 17. The solenoid valve of claim 1, but does not disclose: a pilot valve configured to selectively reduce a pressure around the second plunger; although Grant teaches: arranging a pilot valve (at 75/46 figure 2) to provide for a selective increase and reduction of fluid pressure around the plunger 72 in chamber 48 of main valve 40, for the purpose of controlling a higher fluid pressure in the line, and for the purpose of reducing the need for high powered solenoid electromagnetic force to operate the valve in the line; 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to utilize for that of Vopel as taught in Grant, to arrange a pilot valve as taught by Grant in the outlet line of Vopel to provide for a selective increase and reduction of fluid pressure around the plunger of Vopel as taught in Grant within a pressure chamber as taught in Grant arrangeable in the line of Vopel so as to act as a main valve as taught in Grant, all for the purpose of controlling a higher fluid pressure in the line, and for the purpose of reducing the need for high powered solenoid electromagnetic force to operate the valve in the line

Claims 1 (in the alternative) and claims 2, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Erickson (US 6880564); 

Erickson discloses in claim 1:  A solenoid valve (350 figure 15) comprising: a valve housing (369) having, at one end thereof, an inlet port (at 352) through which a fluid is introduced and having, at the other end thereof, an outlet port (at 354) through which the fluid is discharged; a solenoid (358/360, the spool and coil form the solenoid) provided in the valve housing and disposed between the inlet port and the outlet port; a first plunger (at 362) provided at one end of the solenoid adjacent to the inlet port and configured to selectively open or close the inlet port by being rectilinearly moved by the solenoid (Col 12 ln 41-52); a first [end] (at left) spring member (364) configured to provide elastic force to allow the first plunger to move in a direction in which the first plunger closes the inlet port; a second plunger (366) provided at the other end of the solenoid adjacent to the outlet port and configured to selectively open or close the outlet port by being rectilinearly moved by the solenoid in a direction opposite to the movement direction of the first plunger (id); and a second [end] (at right of) spring member configured to provide elastic force to allow the second plunger to move in a direction in which the second plunger closes the outlet port. Erickson figure 15 does not disclose: a separate first and second spring; although Erickson figure 13 teaches: a first spring 306 and a second spring 310 arranged each to bias the first and second plungers closed respectively (for the purpose of providing as taught by both figures, a normally biased closed solenoid valve); 
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to arrange in lieu of a single spring as taught in Erickson figure 15, a separate first spring and second spring as taught by Erickson figure 13 and arranged with each spring to bias the first and second plungers closed respectively all for the purpose of providing as taught by both figures, a normally biased closed solenoid valve, and especially since the substitution of one known element (i.e. a single spring) for another known element (two separate springs) would have yielded predictable results, namely (the biasing of the respectively plungers closed via the spring force of either) and obtain predictable results, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007); MPEP 2143.   

Erickson discloses (as modified for the reasons discussed above) in claim 2:  The solenoid valve of claim 1, wherein the second plunger and the first plunger sequentially open or close the outlet port and the inlet port based on a duty rate of the solenoid (Col 13 ln 1-15, and figure 16, where after the current is off, the valves will close based on the duty rate.) 

Erickson discloses (as modified for the reasons discussed above) in claim 15:  The solenoid valve of claim 1, wherein the fluid, which is introduced into the valve housing through the inlet port, applies a pressing force to the first plunger so that the first plunger moves in a direction in which the first plunger opens the inlet port (i.e. the fluid may leak across the valve seat relieving upstream built up pressure (Col 12 ln 23-25), until the pressure in the chamber forces the first and second plungers to seat permanently.) 

Erickson discloses (as modified for the reasons discussed above) in claim 16:  The solenoid valve of claim 1, wherein a fluid inflow direction in which the fluid is introduced through the inlet port is identical to a fluid outflow direction in which the fluid is discharged to the outside of the valve housing through the outlet port (i.e. the inlet and outlet are co-axially aligned and the fluid flow is along that axis from upstream to downstream.) 

Allowable Subject Matter
Claims 3, 4 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The dependent claims 5-12 and 19 are allowable merely because they depend from what would be an allowable parent claim.  
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose or render obvious in claim 3 the following: “the duty rate of the solenoid is within a second range larger than the first range, the second plunger opens the outlet port, and the first plunger closes the inlet port, and wherein when the duty rate of the solenoid is within a third range larger than the second range, the first plunger opens the inlet port in a state in which the second plunger opens the outlet port” in combination with the other limitations set forth in the independent claims. 
the prior art fails to disclose or render obvious in claim 4 the following “a bobbin around which a coil is wound; and a yoke provided in the bobbin at one end of the bobbin so that the first plunger is partially received in the yoke so as to be rectilinearly movable, wherein the second plunger is partially received in the bobbin at the other end of the bobbin so as to be rectilinearly movable”
 the prior art fails to disclose or render obvious in claim 18 the following “the pilot valve comprises: a pilot valve groove formed in the second plunger; and a pilot plunger provided in the pilot valve groove so as to be rectilinearly movable and having a pilot flow path communicating with the outlet port, wherein a space around the second plunger and the pilot flow path are closed when the pilot plunger is in close contact with an inner surface of the pilot valve groove, and wherein the space around the second plunger and the pilot flow path communicate with each other when the pilot plunger is spaced apart from the inner surface of the pilot valve groove”;
each of the above in combination with the other limitations set forth above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W JELLETT, whose telephone number is 571-270-7497.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Ken Rinehart can be reached at (571)-272-4881, Mary McManmon can be reached at (571) 272-6007or Craig Schneider can be reached at (571) 272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Matthew W Jellett/Primary Examiner, Art Unit 3753